Citation Nr: 1824388	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 16, 2009, for the award of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hepatitis C effective July 22, 2010.

In an April 2011 statement, the Veteran submitted a notice of disagreement (NOD) with the March 2011 decision.  In a November 2012 rating decision, the RO changed the effective date of the award of service connection for hepatitis C from July 22, 2010, to March 16, 2009.  The Veteran perfected his appeal of the March 2011 decision by submitting an August 2014 substantive appeal (VA Form 9).  Although an earlier effective date was awarded, the issue is on appeal as the Veteran sough an even earlier date.

In April 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

Since the issuance of the August 2014 statement of the case (SOC), additional evidence was received.  As the evidence is not pertinent to the effective date claim on appeal, the case need not be remanded for RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran filed his original claim of service connection for hepatitis on November 1, 2006, which included a claim for hepatitis C.

2.  The Veteran has had hepatitis C since November 1, 2006.


CONCLUSION OF LAW

The criteria for an effective date of November 1, 2006, but no earlier, for the award of service connection for hepatitis C, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017); 38 C.F.R. §§ 3.1, 3.155 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  Additionally, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  VA has amended the regulations to require submissions on standardized claim forms.  However, this change does not apply to the Veteran's appeal.

Analysis

The Veteran contends that a date earlier than March 16, 2009, is warranted for the award of service connection for hepatitis C.  At the March 2017 Board hearing, he specifically contended that the effective date should be November 1, 2006, because he submitted a claim of service connection for hepatitis on this date.

By way of background, the Veteran filed an original application for compensation benefits on November 1, 2006.  It contained multiple service connection claims, including for "hepitis."  In an August 2007 rating decision, the RO deferred the claim, listing it generally as "hepatitis."  In a May 2008 rating decision, the RO adjudicated this claim and granted service connection specifically for "hepatitis B," effective November 1, 2006.  

In August 2008, the Veteran filed an NOD as to the hepatitis B rating.  In doing so, he referenced that he had hepatitis C that was contracted in the Air Force.  In March 2009, the Veteran noted he needed to reopen a claim for hepatitis C.  However, as the Veteran testified at the Board hearing, he submitted this new claim even though he intended the November 2006 claim to include hepatitis C.  In a July 2009 rating decision, the RO denied service connection for hepatitis C and listed the claim as from March 2009.  As mentioned above, the RO granted service connection for hepatitis C in the March 2011 rating decision.

The Board notes that a July 2010 VA examination report shows that the Veteran was diagnosed with hepatitis C in 2006 and that the examiner opined that the Veteran's current hepatitis C is more likely than not related to his military service.  It was after this evidence that the RO awarded service connection for hepatitis C in the May 2011 rating decision on appeal.

In consideration of this evidence, the Board finds that the Veteran's November 1, 2006, claim for hepatitis generally encompassed a claim for hepatitis C in addition to hepatitis B.  While the RO granted service connection for hepatitis B in the May 2008 rating decision, the hepatitis C claim remained pending until the July 2009 decision, denying service connection for hepatitis C, which the Veteran appealed.  See 38 C.F.R. § 3.155 (2015); Brokowski, 23 Vet. App. at 86-87; Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran did not limit the November 2006 claim specifically to hepatitis B at the exclusion of hepatitis C.  Additionally, evidence in the file during the claim shows that he had hepatitis B and hepatitis C.  And, in the August 2008 NOD for hepatitis B, the Veteran primarily discussed hepatitis C.  Therefore, the November 2006 claim was one for hepatitis C.

As the effective date is the later of the date of claim or when entitlement arose, the Veteran needs to have had hepatitis C as of November 1, 2006 for that to be the effective date.  Evidence shows that a diagnosis was made by September 2006 as recorded in a September 2007 VA examination.  Thus, entitlement had arose by the date of claim.

Therefore, an effective date of November 1, 2006, for the award of service connection for hepatitis C is warranted.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  This is a full grant of the benefit sought on appeal.  Although the Veteran had previously filed an education claim, no compensation claim was filed prior to the November 1, 2006 claim.




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of November 1, 2006, for the award of service connection for hepatitis C is granted, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


